Citation Nr: 1205147	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-44 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which declined to reopen the Veteran's claim of service connection for a low back disorder.  A timely Notice of Disagreement from the Veteran was received by VA in October 2008.  After a Statement of the Case issued by VA in September 2009 continued to decline to reopen the Veteran's claim, the Veteran perfected his appeal in October 2009 by filing a substantive appeal via VA Form 9.  VA has not received a request for a hearing in this matter before a Board member from either the Veteran or his representative.

The issue of the Veteran's entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A March 2006 rating decision declined the Veteran's claim for service connection for lumbar laminectomy (claimed as a low back disability); notice of that decision was mailed to the Veteran on April 5, 2006; and the Veteran did not subsequently perfect a timely appeal of that decision.

2.  The Board received the Veteran's current request to reopen his claim of service connection for a low back disorder in February 2008.

3.  The evidence associated with the claims file since the RO's March 2006 rating decision, when considered with the evidence previously of record, relates directly to previously unestablished elements of the Veteran's claim of service connection for a low back disorder, and moreover, raises reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

The additional evidence associated with the claims file since the rating decision mailed to the Veteran in April 2006 is new and material, and the Veteran's claims for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Insofar as the Veteran's request to reopen his claim of service connection for a low back disorder, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA also requires VA to look at the bases for the denial in the prior final decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate the element or elements of service connection that were found to be insufficiently established in the prior final denial.  Failure to provide such notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Nonetheless, given the favorable action taken below with regard to the Veteran's request to reopen his claim, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  New and Material Evidence

By way of history, the Veteran's original claim for service connection for a low back disorder was received by VA in July 1997.  Following a lengthy appellate history, that claim was ultimately denied in a decision issued by the Board in August 2005.  As basis for its decision, the Board determined that the evidence available at that time did not establish an etiological relationship between the Veteran's current low back disability and his active duty service.

In January 2006, the Veteran, by his attorney, filed a request to reopen his claim of service connection for a low back disorder.  In an April 2006 rating decision, VA declined to reopen the Veteran's claim on the basis that newly received evidence was not material to the issue of etiology of the Veteran's current low back disorder.  In response to the April 2006 rating decision, the Veteran filed a timely Notice of Disagreement.  Subsequently, a Statement of the Case which continued to decline to reopen the Veteran's claim was mailed to the Veteran in August 2006.  The Veteran did not thereafter perfect his appeal relative to the April 2006 rating decision by filing a substantive appeal.  Accordingly, the April 2006 rating decision became final under 38 U.S.C.A. § 7105(c).  

In February 2008, the Veteran filed the presently pending request to reopen his claim of service connection for a low back disorder.  In an August 2008 rating decision, VA once again declined to reopen the Veteran's claim on the basis that newly received evidence was redundant, and moreover, did not constitute new information or evidence pertaining to the issue of etiology of the Veteran's claimed low back disorder.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the final April 2006 rating decision, the evidence in the claims file consisted of the Veteran's claims submissions; various statements from the Veteran's father, sister, brother, and friends; service personnel records; service treatment records; various private treatment records pertaining to treatment from 1971 through 2002; VA treatment records pertaining to treatment from 2005 through 2006; records obtained from the Social Security Administration; an August 2003 VA examination report; and transcripts of video conference hearing testimony given by the Veteran in May 1999 and December 2001.  Subsequent to final April 2006 rating decision, VA has obtained and associated with the claims file additional arguments from the Veteran's representative; a September 2009 opinion letter from the Veteran's private physician, Dr. H.M.F.; additional VA treatment records from 2003 through 2011; and a June 2011 VA examination report.

The evidence obtained since the April 2006 rating decision document ongoing complaints of back pain.  Moreover, the September 2009 letter from Dr. H.M.F. appears to assert familiarity with the Veteran's low back disorder shortly after his separation from service in 1971, and moreover, appears to suggest that the Veteran's current low back disorder is etiologically related to an in-service low back injury incurred by the Veteran in February 1971.

Overall, assuming its credibility for purposes of the issue of whether a claim can be reopened, the current evidentiary record appears to raise the possibility that the Veteran's low back disorder may be etiologically related to an injury incurred during his active duty service.  Hence, the Board finds that new and material evidence has been received.  Accordingly, the Veteran's claim for service connection for a low back disorder is reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence has been received, and the Veteran's claim for service connection for a low back disorder is reopened.


REMAND

Through his claims submissions, arguments advanced on his behalf by his representative, and testimony previously given at video conference hearings held in May 1999 and December 2001, the Veteran contends that he has experienced continuous and ongoing low back symptoms since an in-service injury that occurred in February 1971.  In his original July 1997 claim, the Veteran describes that he was unloading a rifle rack from a military vehicle when the rack slipped and pinned him against a wall, thereby causing his low back injuries.  Service treatment records corroborate that the Veteran was treated for and diagnosed with an acute low back strain in February 1971.

Post-service treatment records reflect that the Veteran has received diagnoses of herniated disc in 1977 and multi-level lumbosacral disc disease in 1990 which have required multiple back surgeries.  In support of his service connection claim, the Veteran has submitted two versions of a medical opinion form Dr. H.M.F.  The first version is undated but was received by VA in February 2008, while the second version is dated September 2009.  Although the two versions allege slightly different facts, both versions contain Dr. H.M.F.'s recollection that he treated the Veteran for an unrelated disorder, and that at that time, the Veteran reported an in-service back injury and subsequent back symptoms.  Both versions of Dr. H.M.F.'s letter also provide the overall opinion that the Veteran's in-service 1971 back injury caused the Veteran to become predisposed to future back problems, including disc herniation.  Hence, Dr. H.M.F. concludes, the Veteran's current back problems began from the Veteran's in-service 1971 injury and have slowly progressed into the current disorder.  The Board notes, however, that Dr. H.M.F. does not cite any medical evidence or principles which would tend to support his opinion that the Veteran became predisposed to further back injury as a result of his in-service low back strain.

Subsequently, the Veteran was afforded a VA examination in June 2011 to determine the nature and etiology of his claimed back disorder.  In the corresponding report, the VA examiner acknowledges the opinions expressed by Dr. H.M.F. and determines that the contemporaneous treatment records in the claims file from 1971 do not reflect any treatment by Dr. H.M.F.  Although the VA examiner concludes that the Veteran's current back disorder has no relationship to his in-service injury, in so doing he does not address the actual medical merits of the etiology opinion offered by Dr. H.M.F.

The etiology opinion and supporting rationale provided by Dr. H.M.F. appears to raise the possibility that the Veteran's current low back disorder may be etiologically related to his in-service 1971 injury.  As such, the VA examiner's opinion as to the viability of the nexus opinion provided by Dr. H.M.F. is necessary in determining whether the Veteran's current low back disorder is related to his in-service acute low back strain.  Hence, the claims file should be returned to the same VA examiner who performed the June 2011 VA examination.  The VA examiner should be requested to review the claims file and to provide an addendum opinion as to the viability of Dr. H.M.F.'s opinion.  In doing so, the VA examiner should cite any relevant medical principles which would support or dispute Dr. H.M.F.'s opinion.  The VA examiner must also provide his own etiology opinion, and in doing so, must also cite any relevant medical principles that support his opinion.  38 C.F.R. § 3.159(c)(4).

In view of the foregoing remand request, efforts should also be made to obtain additional private and VA treatment records which pertain to treatment received by the Veteran since April 2011.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for a low back disorder.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain additional treatment records which pertain to treatment received by the Veteran since April 2011 for his low back disorder, and to obtain an addendum report from the VA examiner who performed the June 2011 VA examination.

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and address(es) for any private or VA medical providers who have treated his low back disorder since April 2011.

2.  The RO should contact the private and/or VA medical providers at the addresses identified by the Veteran in the VA 21-4142 release and obtain the Veteran's treatment records from those facilities.  All records obtained pursuant to these requests must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Then, the Veteran's claims file must be made available to the same VA examiner who performed the June 2011 VA examination.  The VA examiner must be asked to review the entire claims file and to offer an opinion as to the whether it is at least as likely as not that the Veteran's low back disorder is etiologically related to his in-service 1971 acute low back strain or to any other in-service injury or illness.  In providing the requested opinion, the VA examiner must provide a complete rationale for the provided opinion, with discussion of relevant evidence in the claims file and any applicable medical principles.  The VA examiner should also be asked to address the viability of the positive nexus opinion provided by Dr. H.M.F., and should be asked to cite to any relevant evidence in the claims file or any applicable medical principles that would tend to support or render unlikely Dr. H.M.F.'s provided opinion.  All provided opinions and supporting rationale and discussion should be expressed in a typewritten addendum report. 

If the VA examiner who performed the June 2011 VA examination is unavailable, or if the VA examiner determines that the opinions requested above cannot be rendered without a re-examination of the Veteran, then the Veteran should be scheduled for a new VA examination to determine the nature and etiology of his low back disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  As requested above, the VA examiner must offer an opinion as to whether it is at least as likely as not that the Veteran's low back disorder is etiologically related to his in-service 1971 acute low back strain or to any other in-service injury or illness.  In providing the requested opinion, the VA examiner must provide a complete rationale for the provided opinion, with discussion of relevant evidence in the claims file and any applicable medical principles.  The VA examiner should also be asked to address the viability of the positive nexus opinion provided by Dr. H.M.F., and should be asked to cite to any relevant evidence in the claims file or any applicable medical principles that would tend to support or render unlikely Dr. H.M.F.'s provided opinion.  All provided opinions and supporting rationale and discussion should be expressed in a typewritten addendum report.

4.  After completion of the above development, the Veteran's claim for service connection for a low back disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


